Exhibit 10.1

LEASE AGREEMENT

THIS LEASE AGREEMENT, (hereinafter referred to as the “Lease”) made and entered
into this 14th day of May 2009 between FAIRLAWNS PARTNERSHIP, a Tennessee
general partnership, hereinafter called “Landlord”, and SENETEK, PLC, a United
Kingdom private limited company domiciled in the State of California,
hereinafter called “Tenant”.

W I T N E S S E T H:

1. LEASED PREMISES. Subject to and upon the terms, provisions, covenants and
conditions, hereinafter set forth, and each in consideration of the rents,
covenants, obligations and agreements hereinafter reserved and contained on the
part of the Tenant to be observed and performed, Landlord demises and leases to
the Tenant and Tenant rents from Landlord those certain Leased Premises known as
Suite 102 in The Fairlawns Building located at 5203 Maryland Way, Brentwood,
Williamson County, Tennessee, 37027 (the “Building”), and being the Leased
Premises as shown by design attached hereto as Exhibit “A” and incorporated
herein (the “Leased Premises”). The Leased Premises contain 5,718 square feet of
net rentable area (the “Net Rentable Area”) as hereinafter defined. Landlord
shall abate the first six (6) months of base rent, set forth in Paragraph 3
(B) below, for that area so noted on Exhibit A as the “Additional Space”
containing 938 square feet of Net Rentable Area.

2. TERM. The term of this lease shall be for a period of thirty-six months
(36) months commencing on the 1st day of June 2009 and ending on the 31st day of
May 2012, unless sooner terminated or extended as provided herein. The date
specified above for the commencement of the term, or, if Landlord cannot deliver
possession on such date as aforesaid, then the date when Landlord can deliver
possession is hereinafter referred to as the “Commencement Date.” Should the
Commencement Date change, the Expiration Date shall also change accordingly in
order to allow for a full thirty-six month term. Tenant may take immediate
possession (“Early Occupancy”) of the Premises for the purposes of preparing the
space for its tenancy upon occurrence of (a) execution of this Lease, and
(b) upon Landlord’s receipt of the Security Deposit and first month’s rent as
hereinafter defined. All terms and conditions of the Lease, except for the
payment of Rent shall be in full force and effect during Early Occupancy.

3. RENTAL.

(A) As base rental for the Leased Premises, Tenant hereby agrees to pay to
Landlord without deduction, set-off, or prior notice or demand in lawful (legal
tender for public or private debts) money of the United States of America the
sum of One Hundred Five Thousand Seven Hundred Eighty and no/100 Dollars
($101,780.00) per annum for the first year of the Lease, except as adjusted
hereinafter.

(B) Rental is payable in advance monthly installments of $7,369.00 from June 1,
2009 to November 30, 2009 and $8,815.00 from December 1, 2009 through May 31,
2011 which is computed at a base rental rate of $18.50 per net rentable square
foot for the first two years of the Lease (the “Base Rental Rate”) commencing,
and continuing due and payable on the first day of each and every month for the
entire term of the lease, except as adjusted herein, at the office of Fairlawns

 

1



--------------------------------------------------------------------------------

Partnership, 5250 Virginia Way, P. O. Box 1869, Brentwood, Tennessee 37024-1869,
or such other place as Landlord may direct in writing. Checks, specifically
including those for rental, shall be made payable. Rental for a portion of a
month, if any, (at the beginning and end of the term hereof) shall be prorated.
The first month’s rent is due upon execution of this Lease Agreement.

Other remedies for non-payment of rent under Paragraph 15 or elsewhere herein
notwithstanding, should Landlord choose to accept a late payment of rent, a
service charge of FIFTEEN PERCENT (15%) of the rent owed shall become due and
payable in addition to the regular rent owed under this lease if the monthly
rent payment is not received by Landlord’s Agent before the Fifth (5th) day of
the month for which said rent is due. A check returned for any reason shall be
considered non-payment of rent and the late charge shall apply.

(C) Tenant shall pay as additional rent 100% of any increase in real estate
taxes or any special assessments imposed by reason of improvements made to the
Leased Premises by or for the benefit of Tenant after the date of Tenant’s
occupancy.

(D) Tenant shall also pay as additional rent 100% of any increase in Landlord’s
insurance premium including, but not limited to, property and liability coverage
for the building in which the Leased Premises are located above the premium in
effect as of the date of this Lease if said increase is attributable to Tenant’s
use or occupancy of the Leased Premises. Payment under this clause shall be due
within thirty (30) days of delivery of notice thereof to Tenant.

(E) It is further understood and agreed that Tenant shall reimburse Landlord for
the full amount of any sales, use or other tax charge (excepting income tax)
that may be payable by or chargeable to Landlord upon or with respect to the
rent paid by Tenant or received by Landlord hereunder; so that the rent payable
by Tenant shall be received by Landlord net of any taxes other than Landlord’s
income tax. At the end of any period for which such tax may be levied, Landlord
shall notify Tenant in writing of the amount of such tax to be reimbursed by
Tenant; and Tenant shall pay such amount to Landlord within thirty (30) days
after receipt of such written notice. If Tenant fails to make this payment
within the time prescribed, Landlord shall be entitled to all remedies hereunder
as though for any other breach of covenant of conditions herein.

(F) Tenant shall pay as additional rent 22.84% percent of the increase in
operating expenses over the operating expenses actually incurred during any
calendar year of the Lease in excess of the operating expenses for the calendar
year 2009. Operating expenses shall include but not be limited to the cost of
the usual janitorial, housekeeping, scavenger services and outdoor contract
services, inspection fees, repairs and maintenance to the improvements, salaries
of all building personnel, management fees, expenses required under any
governmental law or regulation that was not applicable to the building at the
time it was originally constructed, real estate taxes, and Landlord’s insurance
premium. Such annual increase if any, shall be paid by Tenant in equal
installments in advance on the first day of each month in the amount estimated
by Landlord and shall be computed on the basis of twelve (12) consecutive
calendar months as designated by Landlord. Landlord shall within ninety
(90) days or as soon thereafter as possible after the end of each such twelve
(12) month period, furnish to Tenant a statement showing in reasonable detail
the amount of the operating costs for the preceding period. Necessary
adjustments shall thereupon be made and the payments to be made by Tenant for
the ensuing year shall be estimated accordingly. At the expiration of the lease,
Tenant’s last installment shall be pro-rated through the date of termination

 

2



--------------------------------------------------------------------------------

and any necessary adjustments with regard thereto shall be made within sixty
(60) days after the date of said termination and upon Landlord furnishing Tenant
with a statement detailing Landlord’s actual increased operating costs through
Tenant’s date of termination. Tenant shall pay any such amounts herein within
thirty (30) days after receipt of such notice.

(G) Landlord’s failure during the term of this lease to prepare and deliver any
of the tax bills, statements, notices or bills referred to in the above
mentioned articles, or Landlord’s failure to demand payment of additional rent
provided for hereunder, shall not in any way cause Landlord to forfeit or
surrender its right to collect any additional rent which may have become due
during the term of this lease.

(H) Tenant’s annual base rent shall be increased to $19.00 per square foot on
June 1, 2011 computed at $108,660.00 per annum payable in monthly installments
of $9,055.00 as provided hereinabove.

4. MEASUREMENT OF PREMISES. The measurement of Tenant’s net rentable area shall
be governed by the provisions of this paragraph. For a Tenant occupying an
entire floor of the Building, net rentable area is defined as the entire area of
the floor, measured from the exterior glass line, less mechanical shafts and
stairwells plus the Tenant’s pro rata share of building and common area spaces.
For a Tenant occupying less than an entire floor of the Building, net rentable
area is defined as the area of the Tenant’s space, measured from the exterior
glass line, centerline of party walls, and office side of other building walls,
plus the Tenant’s pro rata share of corridors, lobbies, restrooms, closets and
other public space. The Building contains approximately 26,256 square feet of
Net Rentable Area.

5. SECURITY DEPOSIT. Tenant has deposited with Landlord the sum of $7,000.00 as
security for the faithful performance and observance by Tenant of the terms,
provisions, and conditions of this Lease. It is agreed that in the event Tenant
defaults in respect of any of the terms, provisions, and conditions of this
Lease, including, but not limited to, the payment of rent and additional rent,
Landlord may use, apply or retain the whole or any part of the security so
deposited to the extent required for the payment of any rent and additional rent
or any other sum as to which Tenant is in default or for any sum which Landlord
may expend or may be required to expend by reason of Tenant’s default in respect
of any of the terms, covenants, and conditions of this Lease, including but not
limited to any damages or deficiency in the re-letting of the Leased Premises,
whether such damage or deficiency accrued before or after summary proceedings or
other reentry by Landlord.

In the event that Tenant shall fully and faithfully comply with all of the
terms, provisions, covenants, and conditions of this Lease, the Security Deposit
shall be returned without interest to Tenant after the date fixed as the end of
the Lease and after delivery of entire possession of the Leased Premises to
Landlord.

In the event of a sale of the land and building or leasing of the building, of
which the Leased Premises form a part, Landlord shall have the right to transfer
the security to the vendee or Tenant and Landlord shall thereupon be released by
Tenant from all liability for the return of such security; and Tenant agrees to
look to the new Landlord solely for the return of said security; and it is
agreed that the provisions hereof shall apply to every transfer or assignment
made of the security to a new Landlord.

 

3



--------------------------------------------------------------------------------

Tenant further covenants that it will not assign or encumber or attempt to
assign or encumber the monies deposited herein as security and that neither
Landlord nor its successors or assigns shall be bound by any such assignment,
encumbrance, attempted assignment, or attempted encumbrance.

6. USE OF PREMISES. The Leased Premises shall be used for sales, marketing, and
administrative office purposes and no other. The Leased Premises shall not be
used for any purpose which in Landlord’s sole opinion will a violation of this
lease or the permitted used herein prescribed, the rules and regulations of
Landlord’s governing the building, any illegal purposes, nor in violations of
any valid regulation of any governmental body, including, but not limited to the
comprehensive Environmental Response Compensation and Liability Act and the
Tennessee Waste Hazard Management Act nor in any manner to create any nuisance
or trespass or tending to disturb any other tenant, nor in any manner to vitiate
the insurance or increase the rate of insurance on Leased Premises or the
building. Tenant will not use or permit upon said Leased Premises, anything that
may be dangerous to life or limb. Tenant will not in any manner deface or injure
said building or any part thereof, or overload the floors or air conditioning
systems of said building.

Tenant, at Tenant expense, shall comply with all laws, rules, orders,
ordinances, directions, regulations, and requirements of federal, state, county
and municipal authorities, now in force or which may hereafter be in force,
which shall impose and duty upon Landlord or Tenant with respect to the use,
occupation or alteration of the Leased Premises, including, but not limited to
The Americans with Disabilities Act.

7. CONDITION OF PREMISES. Tenant accepts the Leased Premises in such condition
and repair as they are in at the commencement of the term of the Lease, which
acceptance shall be conclusive evidence of the good and satisfactory condition
of the Leased Premises at such time, and shall on its termination surrender them
in the same condition and repair, ordinary wear and tear excepted. If for any
reason the Landlord is unable to deliver possession of the Leased Premises to
the Tenant on the date specified, rent for said Leased Premises shall be
prorated to the date of occupancy and all other provisions hereof shall remain
in full force and effect.

8. ALTERATIONS AND IMPROVEMENTS. No alterations, additions, or improvements to
the Leased Premises, except such as may be provided for in this Lease, shall be
made without first having the consent, in writing, of the Landlord. The design
of all work and installments undertaken by Tenant shall be subject to the
approval of Landlord and work shall not be commenced until approval is obtained.
Landlord approval of the plans, specifications and working drawings for Tenant’s
alterations shall create no responsibility or liability on the part of Landlord
for their completeness, design sufficiency, or compliance with all laws, rules
and regulations of governmental agencies or authorities. Tenant shall complete
alterations, additions, or improvements to the Leased Premises strictly in
compliance with the Americans with Disabilities Act (the ADA).

Any improvements, additions or alterations made by the Tenant after such consent
shall have been given, including any and all fixtures installed, excepting trade
fixtures, shall at Landlord’s option unless otherwise agreed in writing, remain
on the Leased Premises as the property of the Landlord, without compensation to
Tenant, or shall be removed therefrom and the Leased Premises restored to their
original condition at cost to Tenant, at the expiration or sooner termination of
this lease. The Tenant shall, at its cost, repair any damage caused by the
removal of trade fixtures restoring the Leased Premises to their original
condition. The Tenant agrees to save Landlord harmless on account of claims for
mechanics, materialmen or other liens in connection with any

 

4



--------------------------------------------------------------------------------

alterations, additions or improvements to which Landlord may give its consent
within the Leased Premises and Tenant will, if required by Landlord, furnish a
lien waiver or a bond in form and with surety satisfactory to Landlord, as
Landlord may require before starting any work in connection with alterations,
additions or improvements to the Leased Premises. Further, Tenant agrees to hold
Landlord harmless from liability in the event Tenant fails to comply with the
requirements of the Americans with Disabilities Act in completing alterations
additions or improvements to the Leased Premises.

Except as otherwise provided herein, all installations and improvements now or
hereafter placed on the Leased Premises other than Building Standard
Improvements shall be for Tenant’s account and at Tenant’s cost (and Tenant
shall pay ad valorem taxes and increased insurance thereon or attributable
thereto), which cost shall be payable by Tenant to Landlord upon demand as
additional rent.

9. REPAIRS. Landlord shall maintain the Leased Premises in good order and
repair, except that Tenant shall repair damages caused by its negligence. Tenant
shall at once report in writing to Landlord any defective condition in the
Leased Premises known to him which Landlord is required to repair, and failure
to so report shall make Tenant responsible for all damages to the Leased
Premises and personal injuries resulting from such defective condition which
could have been avoided by their being promptly reported by Tenant.

10. RULES AND REGULATIONS. Tenant and Tenant’s servants and agents shall at all
times observe, perform and abide by the Rules and Regulations attached hereto as
Exhibit “B”, hereby made a part of this lease, together with such other and
further reasonable rules and regulations as Landlord may from time to time
adopt. Any future rules and regulations shall become a part of this Lease and
Tenant hereby agrees to comply with the same upon delivery of a copy thereof to
Tenant.

11. PERSONAL AND PROPERTY RISKS. Landlord shall not be held responsible for and
is hereby expressly relieved from all liability by reason of any injury, loss or
damage to any person or property in or about the Leased Premises, however
caused, whether the loss, injury or damage be to the person or property of the
Tenant or any other person. This provision shall apply especially (but not
exclusively) to damage caused by vandalism, water, snow, frost, steam, sewage,
illuminating gas, sewer gas, or odors or by the bursting or leaking of pipes or
plumbing works, and shall apply equally whether such damage be caused by the act
or neglect of other tenants, occupants or janitors of said building or of any
other persons, and whether such damage be caused or occasioned by anything above
mentioned or referred to, or by any other thing or circumstance whether of a
like nature, or of a wholly different nature. If any such damage shall be caused
by the acts of negligence of the Tenant, the Landlord may, at its option, repair
such damage, whether caused to the building or the tenants thereof, and the
Tenant shall thereupon reimburse the Landlord the total cost of such damage both
to the building and to the tenants thereof. The Tenant further agrees that all
personal property upon the Leased Premises shall be at the risk of the Tenant
only and that the Landlord shall not be liable for any damage thereto or theft
thereof. (Nor shall the Landlord be liable for the stoppage or interruption of
water, light, heat, air conditioning, janitor or elevator service, caused by
riot, strike, accident or to make needful repairs, or by any cause over which
the Landlord has no control.) Landlord shall not be liable for any act, neglect
or delay not authorized by Landlord, of janitors or Landlord’s employees and any
such act, neglect or delay of the janitors or employees shall not be construed
or considered as an actual or constructive eviction of the Tenant nor shall it
in any way

 

5



--------------------------------------------------------------------------------

operate to release the Tenant from the punctual performance of each and all of
the other covenants herein contained by the Tenant to be performed. Tenant shall
indemnify Landlord and save it harmless from any and all claims, actions,
damages, liabilities and expenses in connection with personal injuries or damage
to property arising from its occupancy of the Leased Premises or occasioned in
whole or in part by any act or omission of Tenant, its agents, contractors,
employees, customers, licensees, guests, or any other person.

12. DAMAGE BY FIRE OR OTHER CASUALTY. If the Leased Premises or other portions
of the building essential to or affording access to them should during the term
of this lease be damaged by fire or other casualty so as to render the Leased
Premises wholly or partially unsuitable for occupancy, Landlord shall repair and
restore the same as promptly as is reasonably possible, strikes, walkouts, and
force majeure excepted, provided, however, that if Landlord shall determine the
Leased Premises or other such portions of the building cannot be repaired within
One Hundred and Eighty (180) days from the date of such damage, it shall so
notify Tenant, and either Landlord or Tenant may then or within fifteen days
thereafter terminate the lease by notifying the other party in writing of its
election so do. There shall be an equitable adjustment of rental during the
period of repair following damage by fire or other casualty, and no rental shall
be charged to Tenant during any period that the Leased Premises are totally
unfit for occupancy or during which there is no access to the Leased Premises by
reason of such damage.

Notwithstanding the foregoing, should damage or destruction occur during the
last twelve months of the Lease Term, either Landlord or Tenant shall have the
option to terminate this Lease, effective on the date of damage or destruction,
provided notice to terminate is given within 30 days of the date of such damage
or destruction. Notwithstanding the foregoing, should the damage or destruction
occur by reason of Tenant’s negligence, Tenant shall not have the option to
terminate.

Tenant agrees to hold harmless and indemnify Landlord from and against any
liability or loss, including counsel fees and court costs incurred in good faith
by the Landlord, arising out of any cause associated with Tenant’s business or
use of the Leased Premises. In addition Tenant agrees to provide public
liability insurance naming Landlord and Landlord’s Agent as additional insured
to protect Landlord and Landlord’s Agent from risks customarily covered by such
insurance, with limits of at least two million and NO/100 Dollars
($2,000,000.00) each occurrence and general aggregate for bodily injury and or
property damage, as well as six month’s business interruption insurance. Tenant
also shall carry contents coverage on its contents with a waiver of subrogation
clause as to Landlord. Said policy or policies shall include Landlord and
Landlord’s Agent as additional insureds to Tenant, with a certificate thereof to
be furnished to Landlord and Landlord’s Agent containing a provision that the
policies may not be canceled or changed without giving to the Landlord and
Landlord’s Agent at least (30) days written notice prior to any such change or
expiration or cancellation of any policy.

13. ASSIGNMENT AND SUBLETTING. Tenant covenants and agrees not to assign or
sublet said Leased Premises or any part of same or in any other manner transfer
the lease, leasehold or Leased Premises without the written consent of the
Landlord, but such consent to sublease or assign shall not be unreasonably
withheld; notwithstanding the aforesaid, Tenant may assign this Lease or sublet
the whole or any part of the Premises to any of its affiliates or subsidiaries
(as defined in the Internal Revenue Code of 1986, as amended) during the term
hereof, or any extension thereof without the consent of the Landlord, provided
Tenant notifies Landlord in writing prior to any such assignment or subletting.
In the event of any subletting or assignment of any or all of the Leased

 

6



--------------------------------------------------------------------------------

Premises, (whether to Tenant’s affiliate or subsidiary, or to any third party),
Tenant nevertheless shall remain liable for the payment to the Landlord under
and compliance with all of the terms and conditions of this lease and shall pay
to Landlord all amounts received by Tenant in any approved subletting which
exceed Tenant’s gross annual net rentable per square foot rate hereunder. Any
consent to a subletting or assignment shall not be deemed consent to any
subsequent subletting or assignment. Prior to any subletting or assignment
requiring Landlord’s consent, Tenant shall submit to Landlord the intended use
and term and Landlord shall have fifteen (15) days in which to elect to
terminate this lease, in which event the parties shall be relieved of further
responsibility to the other accruing after the effective termination date as
hereinafter set forth. Any proposed assignee or Sub-Tenant or its business is
subject to compliance with additional requirements of the law (including
regulated regulations) commonly known as the “Americans with Disabilities Act”
beyond those requirements which are applicable to the Tenant desiring to assign
or sublease. Any proposed assignee or Sub-Tenant shall: (a) first deliver plans
and specifications for complying with such additional requirements and obtain
Landlord consent thereto, and (b) comply with all Landlords’ requirements for
security to assure the lien-free completion of any improvements as well as any
other conditions prescribed by Landlord in any consent given hereunder.

In no event shall any sublease or assignment be made which would in any way
violate any then existing exclusive provision granted to other tenants and any
such sublease or assignment shall be null and void. In the event that Landlord
elects to terminate Tenant’s lease during the aforesaid fifteen (15) day period,
such termination of the Landlord’s obligation shall be effective ninety
(90) days from the date that the Landlord gives written notice of its election
to terminate the lease. All of Tenant’s obligations under this lease shall be in
full force and effect until the expiration of said ninety (90) day period.

14. RIGHTS AND REMEDIES ARE CUMULATIVE. Rights and remedies herein given to and
reserved by the Landlord are separate and cumulative rights and remedies and no
one of them, whether or not exercised by the Landlord, shall be deemed to be in
exclusion of any of the others, or in the exclusion of any rights or remedies in
law or equity under the law of the state in which the property herein Leased
Premises is located.

15. DEFAULT BY TENANT. In the event of a breach as hereinafter defined by the
Tenant of any of the terms or conditions of this Lease, Landlord shall have the
right if Landlord in its sole discretion elects to annul and terminate this
Lease upon written notice sent by certified mail to the Tenant and at any time
after such termination, the Landlord may re-let the leased property or any part
thereof in the name of the Landlord or otherwise for such term (which may be
greater or less than the period which would otherwise have constituted the
balance of the term of this Lease) and on such conditions (which may include
concessions or free rent) as the Landlord, in its uncontrolled discretion, may
determine and may collect and receive the rent therefore. The Landlord shall in
no way be responsible or liable for any failure to re-let the Leased Premises or
any part thereof or for any failure to collect any rent due upon any such
re-letting.

No such termination of this Lease shall relieve the Tenant of its liability and
obligations under this Lease and such liability and obligations shall survive
any such termination. In the event of any such termination, whether or not the
leased property or any part thereof shall have been re-let, the Tenant shall pay
to the Landlord the rent and additional rent required to be paid by the Tenant
up to the time of such termination and thereafter the Tenant, until the end of
what would have been the term of this Lease in the absence of such termination,
shall be liable to the Landlord for and shall pay to the Landlord as and for
liquidated and agreed current damages for the Tenant’s default.

 

7



--------------------------------------------------------------------------------

(A) The equivalent of the amount of rent and additional rent which would be
payable under this Lease by the Tenant if this Lease were still in effect, less

(B) The net proceeds of any re-letting pursuant to the following provisions of
this section after deducting all the Landlord’s expenses in connection with such
re-letting, including without limitation all repossession costs, brokerage
commissions, legal expenses, reasonable attorney’s fees, alteration costs and
expenses of preparation for such re-letting.

The Tenant shall pay such current damages herein called “deficiency” to the
Landlord monthly on the days on which the rent and additional rent would have
been payable under this Lease if the Lease were still in effect and the Landlord
shall be entitled to recover from Tenant each monthly deficiency as such
deficiency shall arise. At any time after any such termination, whether or not
the Landlord shall have collected any monthly deficiency, the Landlord shall be
entitled to recover from the Tenant and the Tenant shall pay to the Landlord on
demand as and for liquidated and agreed final damages for the Tenant’s default
an amount equal to the difference between the rent and additional rent reserved
hereunder for the unexpired portion of the lease term and the then fair and
reasonable rental value of the Leased Premises for the same period. In the
computation of such damages, the difference between any installment of rent
becoming due hereunder after the date of termination and the fair and reasonable
rental value of the leased property for the period of which such installment was
payable shall be discounted to the date of the termination at the rate of ten
percent (10%) per annum. If the Leased Premises or any part thereof is re-let by
the Landlord for the unexpired term of this Lease or any part thereof before
presentation of proof of such liquidated damages to any court, commission or
tribunal the amount of rent reserved upon such re-letting shall be deemed prima
facie to be the fair and reasonable rental value for the part of the whole of
the Leased Premises so re-let during the term of the re-letting. Nothing herein
contained shall limit or prejudice the rights of the Landlord to prove and
obtain as liquidated damages by reason of such termination an amount equal to
the maximum allowed by any statute or rule of law in effect at the time when and
governing the proceedings in which such damages are to be proved, whether or not
such amount be greater, equal to or less than the amount of the difference
referred to above.

The occurrence of any one of the following events shall be considered a breach
of this lease: (a) In the event the Tenant shall fail to pay one or more of said
installments of rents as and when the same shall become due and payable and such
default shall continue for as much as fifteen (15) days, or for as much as five
(5) days after written notice thereof by certified mail; (b) In the event an
execution or other legal process is levied upon the property of the Tenant
located on the Leased Premises or upon the interest of the Tenant in this lease
unless such execution or other levy be discharged of record within thirty
(30) days; (c) In the event a voluntary petition in bankruptcy is filed by the
Tenant or the Tenant is adjudged bankrupt or in the event the Tenant makes an
assignment for the benefit of creditors, or in the event of the appointment of a
receiver, whether bankruptcy or otherwise, of the Tenant’s property, provided
such appointment of a receiver, whether bankruptcy or otherwise, of the Tenant’s
property, not be vacated or set aside within thirty (30) days or in the event
any plan or reorganization of the Tenant which is not satisfactory to or
approved by the Landlord shall be approved by any court or any judge thereof,
and such approval be not set aside within thirty (30) days; or (d) In the event
the Tenant violates any of the other terms, conditions, covenants, stipulations
or agreements on the part of the Tenant, herein contained, and fails to remedy
the same within thirty (30) days after written notice thereof by certified mail
by the Landlord to the Tenant; and (e) In the event the Tenant abandons or
vacates the Leased Premises for more than thirty (30) days.

 

8



--------------------------------------------------------------------------------

After an authorized assignment or subletting, the occurring of any of the
foregoing breaches shall affect this lease only if caused by or happening to the
assignee or Sub-Tenant.

16. STORAGE. If Tenant shall fail to remove all effects from the Leased Premises
upon termination of this lease for any cause whatsoever or when Landlord shall
re-enter and re-let the Leased Premises for account of Tenant, Landlord may at
its option remove the same in any manner that the Landlord shall choose and
store said effects without liability to Landlord for loss thereof, and Tenant
agrees to pay Landlord on demand any and all expenses incurred in such removal,
including court costs and attorney’s fees and storage charges on such effects
for any length of time, the same shall be in Landlord’s possession, or Landlord
may at its option without notice sell said effects or any part of the same at
private sale and without legal process of such price as Landlord may obtain and
apply the proceeds of such sale upon any amounts due under this lease from
Tenant to Landlord and upon the expenses incident to removal and sale of said
effects.

17. ACCESS AND COMMON AREAS. All hallways, passageways, elevators, stairways, or
other means of access to and from the upper and lower portions of the building,
and any other space designated by the Landlord as common or general use areas,
or access areas, shall be reserved for the use of the Landlord and all occupants
and tenants in the building and shall not be considered part of the Leased
Premises.

18. LIENS. A first lien is hereby expressly reserved by the Landlord and granted
by the Tenant upon the terms of this lease and upon all interests of the Tenant
in this leasehold for payment of rent and also for the satisfaction of any cause
of action which may accrue to the Landlord by the provisions of this instrument.
A first lien is also expressly reserved by the Landlord and granted by the
Tenant upon all personal property, fixtures, improvements and all other fixtures
erected or put in place or that may be erected or put in place upon the Leased
Premises by or through the Tenant or other occupants for the payment of rent and
also for the satisfaction of any causes of action which may accrue to the
Landlord by the provisions of this instrument.

19. INDEMNIFICATION. Tenant agrees that Tenant will pay all liens of
contractors, subcontractors, mechanics, laborers, materialmen, and other items
of like character, and will indemnify Landlord against all expenses, costs and
charges, including bond premiums for release of liens and attorney’s fees and
costs reasonably incurred in and about the defense of any suit in discharging
the said Leased Premises or any part thereof from any liens, judgments, or
encumbrances caused or suffered by Tenant. In the event any such lien shall be
made or filed, Tenant shall bond against or discharge the same within ten
(10) days after the same has been made or filed. It is understood and agreed
between the parties hereto that the expenses, costs and charges above referred
to shall be considered as rent due and shall be included in any lien for rent.

The Tenant shall not have any authority to create any liens for labor or
material on the Landlord’s interest in the Leased Premises and all persons
contracting with the Tenant for the destruction or removal of any facilities or
to the improvements or for the erection, installation, alteration, or repair of
any facilities or other improvements on or about the Leased Premises, and all
materialmen, contractors, subcontractors, mechanics, and laborers are hereby
charged with notice that they must look only to the Tenant and the Tenant’s
interests in the Leased Premises to secure the payment of any bill for work done
or material finished at the request or instruction of Tenant.

 

9



--------------------------------------------------------------------------------

20. ESTOPPEL. Tenant agrees that from time to time, upon not less than ten
(10) days prior request by Landlord, Tenant will deliver to Landlord a statement
in writing certifying (1) that this Lease is unmodified and in full force and
effect (or, if there have been modifications, that the Lease as modified is in
full force and effect and stating the modifications); (2) the dates to which the
rent and other charges have been paid; and (3) that Landlord is not in default
under any provisions of this Lease, or, if in default, the nature thereof in
detail.

21. NON-WAIVER. The failure of the Landlord to insist in any one or more
instance upon a strict performance of any of the covenants and conditions
contained in this lease or to exercise any option herein contained shall not be
construed as a waiver for the future of any such covenant or condition or
option, but the same shall continue and remain in full force and effect. The
receipt by the Landlord of rent in whole or in part, or any other payment due
hereunder, with knowledge of the breach of any such covenant or condition, shall
not be deemed a waiver of such breach and no waiver by the Landlord of any
provision hereof shall be deemed to have been made unless expressed in writing
and signed by Landlord.

Failure of Landlord to declare any default immediately upon occurrence thereof,
or delay in taking any action in connection therewith, shall not waive such
default, but Landlord shall have the right to declare any such default at any
time and take such action as might be lawful or authorized hereunder, in law or
in equity. No waiver by Landlord of a default by Tenant shall be implied, and no
express waiver by Landlord shall effect any default other than the default
specified in such waiver and then only for the time and extension therein
stated.

In addition to any rights and remedies specifically granted Landlord herein,
Landlord shall be entitled to all rights and remedies available at law and in
equity in the event that Tenant shall fail to perform any of the terms,
provisions, covenants or conditions of this Lease or if Tenant fails to pay Rent
or Additional Rent or any other sums due Landlord hereunder when due. All rights
and remedies specifically granted by Landlord herein, by law and in equity shall
be cumulative and not mutually exclusive.

22. ATTORNEY’S FEES AND INTEREST. In the event it becomes necessary for Landlord
to employ an attorney to enforce collection of the rents agreed to be paid, or
to enforce compliance with any of the covenants and agreements, herein
contained, Tenant shall be liable for reasonable attorney’s fees, costs and
expenses incurred by Landlord, and in addition, shall be liable for interest at
ten percent (10%) per annum on the sum determined to be due by reason of breach
of this lease, such interest to run from the date of breach of the lease,
whether or not litigation is involved.

23. PEACEFUL POSSESSION. Landlord hereby covenants and agrees that at the time
of the delivery of this lease it is the owner of the Leased Premises herein
leased, and had full right and power and authority to lease the same, and does
hereby warrant to Tenant the quiet and peaceful possession of the Leased
Premises hereby leased during the whole term of this lease so long as all terms
and conditions herein are fully performed.

24. RIGHT OF ENTRY. Landlord and its agents may enter said Leased Premises at
reasonable times to inspect, make repairs or additions, and to show the Leased
Premises to prospective tenants, and to advertise Tenant’s space for lease
provided Tenant’s occupancy shall not be interfered with. Said right of entry
shall likewise exist for the purpose of removing placards, signs, fixtures,
alterations, or additions which do not conform to this Lease.

 

10



--------------------------------------------------------------------------------

25. SERVICES OF LANDLORD. Landlord shall furnish to Tenant the services
enumerated on the Standard Service Specifications attached hereto as Exhibit “C”
and made a part hereof during reasonable hours (8:00 a.m.—5:30 p.m.) and on
normal business days (Monday - Friday), and Tenant will accept the same subject
to the terms thereof and of this Lease. It is understood that Landlord does not
warrant that any of the services referred to above, or any other services which
Landlord may supply, will be free from interruption, Tenant acknowledges that
any one or more of such services may be suspended by reason of accident or of
repairs, alterations or improvements necessary to be made, or by reason of
causes beyond the reasonable control of Landlord. Notwithstanding the Standard
Service Specifications, Landlord shall in no event be liable for damages from
the temporary stopping or breakdown of elevator service, heat, electric, air
conditioning equipment or water apparatus, or any other facility or service.

26. HOLDING OVER. If Tenant remains in possession after expiration of the term
hereof, either the original or any renewal term, without any distinct agreement
between the parties, Tenant shall be a tenant at will, and there shall be no
renewal of this lease by operation of law. In the event Tenant shall become a
Hold Over Tenant, all the provisions, terms and conditions of this Lease
Agreement shall remain in effect during the full term of the Hold Over period.

Tenant agrees that if Tenant does not surrender said Leased Premises to Landlord
at the end of the Term of this Lease then Tenant will pay to Landlord double the
amount of the current rental for each month or portion thereof that Tenant holds
over as damages that Landlord may suffer on account of Tenant’s failure to so
surrender to Landlord possession of said Leased Premises, and will indemnify and
save Landlord harmless from and against all claims made by any succeeding Tenant
of said Leased Premises against Landlord on account of delay of Landlord in
delivering possession of said Leased Premises to said successor Tenant so far as
such delay is occasioned by failure of Tenant to so surrender said Leased
Premises in accordance herewith or otherwise.

No receipt of money by Landlord from Tenant after termination of this Lease or
the service if any notice of commencement of any suit or final judgment for
possession shall reinstate, continue or extend the Term of this Lease or affect
any such notice, demand, suit or judgment.

No act or thing done by Landlord or its agents during the Term hereby granted
shall be deemed an acceptance of surrender of the Leased Premises, and no
agreement to accept a surrender of the Leased Premises shall be valid unless or
is made in writing and subscribed by a duly authorized officer or agent of
Landlord.

27. SUBORDINATION / ATTORNMENT / NON DISTURBANCE.

(A) This lease, at Landlord’s option, shall be subordinate to any ground lease,
mortgage, deed of trust, or any other hypothecation for security now or
hereafter placed upon the real property of which the Leased Premises are a part
and to any and all advances made on the security thereof and to all renewals,
modifications, consolidations, replacements and extensions thereof.
Notwithstanding such subordination, Tenant’s right to quiet possession of the
Leased Premises shall not be disturbed if Tenant is not in default under the
provisions of this lease, unless this lease is otherwise terminated pursuant to
its terms. If any first mortgagee, trustee or ground Landlord shall elect to
have this lease prior to the lien of its mortgage, deed of trust or ground
lease, this lease shall be deemed prior to such mortgage, deed of trust, or
ground lease, whether this lease is dated prior or subsequent to the date of

 

11



--------------------------------------------------------------------------------

said mortgage, deed of trust or ground lease or the date of recording thereof.
This provision shall be self-operative without the execution of any further
instruments. Notwithstanding the foregoing however, Tenant hereby agrees to
execute any instrument(s) which Landlord may deem desirable to evidence the
subordination of this Lease to any and all such mortgages.

(B) Tenant at anytime upon request by Landlord agrees to execute any documents
(including but not limited to subordination, non-disturbance, and attornment
agreements and/or estoppel certificates) required to effectuate such
subordination, to certify the Lease or to make this lease prior to the lien of
any first mortgage, deed of trust or ground lease, as the case may be, and
failing to do so within ten (10) days after written demand, does hereby make,
constitute and irrevocably appoint Landlord as Tenant’s attorney in fact and in
Tenant’s name, place and stead, to do so.

(C) If the Building and/or Leased Premises are at any time subject to a mortgage
and/or deed of trust, and Tenant has received written notice from Mortgagee of
same, then in any instance in which Tenant gives notice to Landlord alleging
default by Landlord hereunder, Tenant will also simultaneously give a copy of
such notice to each of Landlord’s Mortgagee and each Landlord’s Mortgagee shall
have the right (but not the obligation) to cure or remedy such default during
the period that is permitted to Landlord hereunder, plus an additional period of
thirty (30) days, and Tenant will accept such curative or remedial action (if
any) taken by Landlord’s Mortgagee with the same effect as if such action had
been taken by Landlord.

(D) If the interests of Landlord under this Lease shall be transferred
voluntarily or by reason foreclosure or other proceedings for enforcement of any
mortgage on the Leased Premises, Tenant shall be bound to such transferee
(sometimes herein referred to as the Purchaser) for the balance of the Term
hereof remaining, and any extensions or renewals thereof which may be effective
in accordance with the terms and provisions hereof with the same force and
effect as if the Purchaser were the Landlord under this Lease. Tenant does
hereby agree to attorn to the Purchaser, including the Mortgagee under any such
mortgage if it be the Purchaser, as its Landlord, said attornment to be
effective and self-operative without the execution of any further instruments
upon the Purchaser succeeding to the interest of the Landlord under this Lease.
The respective rights and obligations of Tenant and the Purchaser upon such
attornment, to the extent of the remaining balance of the Term of this Lease any
such extensions and renewals, shall be and are the same as those set forth
herein. In the event of such transfer of Landlord’s interests, Landlord shall be
released and relieved from all liability and responsibility thereafter accruing
to Tenant under the Lease or otherwise and Landlord’s successor by acceptance of
rent from Tenant hereunder shall become liable and responsible to Tenant in
respect to all obligations of the Landlord under this Lease.

28. NOTICES. All notice herein provided shall be in writing and shall be deemed
given when sent by certified mail, postage prepaid, return receipt requested,
and deposited in the mail addressed as follows:

 

Landlord:    Managing Agent    Tenant: Fairlawns Partnership    The Stanton
Group, Inc.    Senetek PLC P.O. Box 11869    P.O. Box 993.    5203 Maryland Way,
Suite 102 Brentwood, Tennessee 37027    Brentwood, Tennessee 37027    Brentwood,
Tennessee 37027

 

12



--------------------------------------------------------------------------------

29. EMINENT DOMAIN.

(A) If at any time during the term of this Lease, the whole or part of the
Leased Premises shall be taken for any public or quasi-public purpose by any
lawful power or authority by the exercise of the right of condemnation or
eminent domain, the Landlord shall be entitled to and shall receive any and all
awards that may be made in any such proceeding and the Tenant hereby assigns and
transfers to the Landlord any and all such awards that may be made to Tenant.

The Tenant shall not be entitled to any payment based inter alia upon the value
of the unexpired term of this Lease, consequential damages to the land not so
taken, fixtures or alterations to the Leased Premises or their use or otherwise.

(B) If such proceeding shall result in the taking of the whole or substantially
all of the Leased Premises, this Lease and the term hereof shall terminate and
expire on the date of such taking and the fixed rent, additional rent and other
sums or charges provided in this Lease to be paid by the Tenant shall be
apportioned and paid through the date of such taking.

(C) If less than the whole or less than substantially all of the Leased Premises
shall be taken in such proceedings, and the part so taken shall consist only of
the parking area or any part thereof, this Lease shall terminate only as to the
portion of the Leased Premises so taken and this Lease shall continue for the
balance of its term as to the part of the Leased Premises remaining without any
reduction or abatement or effect upon the term hereof or the liability of the
Tenant to pay in full the fixed rent, the additional rent and all other sums and
charges herein reserved and provided to be paid by the Tenant. If, however, the
part so taken shall consist of the building on the Leased Premises or a portion
thereof leased by the Tenant, the Tenant shall have the right to cancel and
terminate this Lease as of the date of such taking by giving to the Landlord
notice in writing of such election within thirty (30) days after the mailing by
the Landlord of a written notice to the Tenant that the Leased Premises have
been so taken; and the fixed rent, additional rent and all other sums and
charges in this Lease provided to be paid by the Tenant shall be apportioned and
paid through the date of such termination.

If the Tenant shall not elect to terminate, this Lease shall continue for the
balance of its term as to the part of the Leased Premises remaining without any
reduction or abatement of or effect upon the term hereof or the liability of the
Tenant to pay in full the sums and charges herein provided to be paid by the
Tenant but the annual fixed rent to be paid by the Tenant after such taking for
the remaining part of the Leased Premises and the additional rent based upon
percentage of occupancy shall be reduced on a pro-rata basis. If the Landlord
and the Tenant shall not agree upon the amount of such pro-rata reduction,
either party shall have the option to cancel this Lease.

(D) If less than the whole or less than substantially all of the building on the
Leased Premises shall be taken in such proceeding and the Tenant shall not elect
to terminate this Lease, the Landlord shall, with reasonable dispatch, repair
the remaining portion of the Leased Premises so as to restore said Leased
Premises but the Landlord shall not be obligated to expend thereon more than the
sum allowed to the Landlord in such condemnation proceeding for damage to the
building less all expenses incurred by the Landlord in such proceeding nor shall
there be any abatement of rent during such restoration, provided however, that
if the expense of such restoration would be greater than the sum allowed the
Landlord less such expenses in such condemnation proceeding, then the Landlord

 

13



--------------------------------------------------------------------------------

shall have an option for a period of thirty (30) days after such partial taking
within which to decide whether to make such restoration or terminate this lease.
If within such thirty (30) day period, the Landlord shall give written notice to
the Tenant of termination, this Lease and the term hereof, shall terminate and
expire on the last day of the calendar month following the month in which such
notice shall be given and the fixed rent, additional rent and other sums or
charges in this Lease provided to be paid by Tenant shall be apportioned and
paid through the date of such termination, provided, however, that if the Tenant
shall agree in writing within twenty (20) days after receiving any such notice
of termination from the Landlord, to pay the difference by which the cost of
restoration exceed the sum allowed to Landlord in such condemnation proceeding
less such expenses, then the Landlord’s notice of termination and right to
terminate hereunder shall cease and Landlord shall make such restoration as
hereinabove required.

(E) For the purposes of this article, substantially all of the Leased Premises
shall be deemed to have been taken if the portion of the Leased Premises not so
taken does not constitute or cannot be repaired or reconstructed so as to
constitute a structure usable by the Tenant as an entity for the proper conduct
of its business.

30. SIGNS. All interior signs shall comply with Landlord’s building standard.
All exterior signs shall be at Tenant’s sole cost and expense and shall comply
with the local sign ordinance. Landlord shall have the right change the
Building’s name or street address.

31. TIME OF ESSENCE. It is understood and agreed between the parties hereto that
time is of the essence of all the terms, provisions, covenants and conditions of
this Lease.

32. PARTIES INCLUDED. Whenever reference is made herein to the words, “Landlord”
or “Tenant”, the same shall be construed to be both plural and singular and to
include the respective heirs, distributees, executors, administrators, legal
representatives, successors and assigns of the Landlord and Tenant.

33. GOVERNING LAW AND SEVERABILITY. This lease shall be interpreted in
accordance with the laws of the State of Tennessee. If any clause or provision
hereof should be determined to be illegal, invalid or unenforceable under
present or future laws effective during the term of this lease or any renewal
term hereof, then and in that event, it is the express intention of the parties
hereto that the remainder of this lease shall not be affected thereby, and it is
also the express intention of the parties hereto that in lieu of each clause or
provision of this lease which may be determined to be illegal, invalid or
unenforceable, there may be added as a part of this lease a clause or provision
as similar in terms to such illegal, invalid or unenforceable clause or
provision as may be possible and be legal, valid and enforceable.

34. FORCE MAJEURE. Neither Landlord nor Tenant shall be required to perform any
term, condition, or covenant in this Lease so long as such performance is
delayed or prevented by force majeure, which shall mean acts of God, labor
disputes (whether lawful or not), material or labor shortages, restrictions by
any governmental authority, civil riots, floods, and any other cause not
reasonably within the control of Landlord or Tenant and which by the exercise of
due diligence Landlord or Tenant is unable, wholly or in part, to prevent or
overcome. Lack of money shall not be deemed force majeure.

 

14



--------------------------------------------------------------------------------

35. HAZARDOUS MATERIALS. Tenant shall not store or use or permit the storage or
use within the Premises of any hazardous or toxic waste, contaminants, oil,
radioactive or other materials the removal of which is required or the
maintenance of which is prohibited, regulated or penalized by any local, state
or federal agency, authority or governmental unit.

36. CREDIT REPORT. Tenant authorizes any consumer or business credit-reporting
agency to disclose to Landlord or Landlord’s agent a consumer report including
information as to Tenant’s credit history, credit worthiness, credit standing,
and capacity to perform when under the terms of this Lease. Tenant agrees to
hold harmless the credit reporting agency, the Landlord and the Landlord’s agent
from any liability or damages arising from the above investigation or
disclosure.

37. FINANCIAL STATEMENTS. Tenant covenants and agrees to provide annual
financial statements to Landlord. Such statements shall initially include profit
and loss statements and balance sheets for the past two years. Such statements
are required prior to entering into this agreement. For each period thereafter
statements shall be provided for annual periods. Failure of Landlord to
initially request said statements shall not constitute a waiver thereof.

38. BROKER’S COMMISSION. It is agreed The Stanton Group, Inc., (“Broker”)
representing Landlord is the real estate broker that negotiated and completed
this lease and is the only one entitled to a commission in this transaction.
Said commission is payable by the Landlord in accordance with the commission
agreement as executed between Landlord and Broker. Tenant warrants that there
are no other claims for broker’s commissions or finder’s fees in connection with
its execution of this Lease and agrees to indemnify and save Landlord harmless
from any liability that may arise from such claim, including reasonable
attorney’s fees.

40. ENTIRE CONTRACT. This lease embodies the entire contract of the parties and
shall not be altered, changed, or modified in any respect except by instrument
of equal dignity to this instrument.

41. AUTHORIZATION. Each individual executing this Lease on behalf of the Tenant
represents and warrants that he has been duly authorized by Tenant to do so.
Tenant agrees to provide Landlord with all documentation requested by Landlord
in order to satisfy Landlord that Tenant is a duly organized entity, with the
authority to enter into this Lease, and the financial ability to meet its
obligations hereunder.

42. GUARANTOR. Intentionally deleted.

43. SPECIAL STIPULATIONS.

(A) Option to Extend. Tenant shall have the option of extending this Lease for
one additional twenty-four (24) month term (the “Renewal Term”); provided
however, and subject to the conditions, that Tenant shall not be in default of
its obligations hereunder either at the time the notice of the extension is
given or at the expiration of the then current term, and provided further, that
such option must be exercised by written notice to Landlord received at least
six (6) months prior to the end of the term then in effect. All terms and
conditions of the Lease shall remain in full force and effect during the Renewal
Term, except that base rent shall be computed at $19.50 per square foot of Net
Rentable Area payable in monthly installments of $9,292.00 per month.

 

15



--------------------------------------------------------------------------------

(B) Furniture. As an incentive to enter in to this Lease, Landlord agrees and
Tenant desires to use the furniture, or a portion thereof, currently located in
the space, more particularly described in Exhibit “D” Furniture List attached
hereto, during the Term of this Lease. Tenant shall surrender the Furniture to
Landlord at the end of the Lease Term in good working order and condition,
normal wear and tear excepted.

IN WITNESSETH WHEREOF, the parties have executed or caused to be executed this
Lease Agreement on the date first above written.

 

Landlord:     Tenant: FAIRLAWNS PARTNERSHIP     SENETEK, PLC By:   /s/ David K.
Morgan     By:   /s/ William O’Kelly Title:   Managing General Partner    
Title:   Chief Financial Officer Date:   May 15, 2009     Date:   May 14, 2009

 

16



--------------------------------------------------------------------------------

EXHIBIT “A”

FLOOR PLAN SUITE 102

LOGO [g72570g90r07.gif]

 

A1



--------------------------------------------------------------------------------

EXHIBIT “B”

RULES AND REGULATIONS

RULE 1. No sign, picture, advertisement, or notice shall be displayed,
inscribed, painted or affixed on any part of the outside or inside of said
building, or on or about the Leased Premises hereby Leased Premises, except of
such color, size, style and materials as shall be approved by the Landlord in
writing. No “For Rent” signs shall be displayed by the Tenant, and no showcases,
or obstructions, signs, flagpoles, flags, barber poles, statuary, or any
advertising device of any kind whatever shall be placed in front of said
building or in the passageways, halls, lobbies, or corridors thereof by the
Tenant; and the Landlord reserves the right to remove all such showcases,
obstructions, signs, flags, barber poles, statuary or advertising devices and
all signs other than those provided for, without notice to the Tenant and at
Tenant’s expense.

RULE 2. No Tenant shall use or keep in the Leased Premises or the building any
oil, kerosene, gasoline or other flammable or combustible fluid or any other
material or article extra hazardous, other than limited quantities thereof
necessary for the operation or maintenance of office equipment. No Tenant shall,
without Landlord’s prior written approval, use any method of heating or air
conditioning other than that supplied by the Landlord. No Tenant shall use or
keep or permit to be used or kept any foul or noxious gas in the Leased
Premises, or permit or suffer the Leased Premises to be occupied or used in
manner offensive or objectionable to Landlord or other Tenants or those having
business in the Building. No Tenant shall put up or operate any steam engine,
boiler or machinery on the Leased Premises, or carry on any mechanical business
therein. No commercial cooking or related activities shall be done or permitted
by Tenant on the Leased Premises.

RULE 3. No additional locks shall be placed upon any doors without the prior
written consent of the Landlord. All necessary keys shall be furnished by
Landlord, and the same shall be surrendered upon termination of this Lease, and
Tenant shall then give Landlord or his agent an explanation of the combination
of all locks on the doors or vaults. Tenant shall initially be given two
(2) keys to the Leased Premises by Landlord. No duplicates of such keys shall be
made by Tenant. Additional keys shall be obtained only from Landlord, at a fee
to be determined by Landlord.

RULE 4. Safes, furniture, boxes or other bulky articles shall be carried up into
the Leased Premises only with written consent of the Landlord first obtained,
and then only by means of the elevators, by the stairways, or through the
windows of said Building as the Landlord may in writing direct, and at such
times and in such manner and by such persons as the Landlord may direct. Safes
and other heavy articles shall be placed by the Tenant in such places only as
may be first specified in writing by the Landlord and any damage done to the
Building or to Tenant or to other persons taking a safe or other heavy article
in or out of the Leased Premises, from overloading a floor, or in any other
manner shall be paid for the Tenant.

RULE 5. If the Tenant desires computer or telephonic connections, or the
installation of any other electrical wiring, the Landlord will, upon receiving a
written request from the Tenant, direct the electricians as to where and how the
wires are to be introduced and run, and without such directions no boring,
cutting, or installation of wires will be permitted. If tenants require wiring
for a bell or buzz system, such wiring shall be done at tenant’s expense and by
the electrician of Landlord only and no other wiring sub-contractors shall be
allowed to do work of this kind unless by the written permission of Landlord.

RULE 6. The Tenant shall not allow anything to be placed against or near the
glass in the partitions, between the Leased Premises leased and the halls or
corridors of the Building, which shall diminish the light in, or prove unsightly
from the halls or corridors.

RULE 7. The Tenant shall not allow anything to be placed on the outside window
ledges of the Leased Premises, nor shall anything be thrown by the Tenant or its
employees, out of the windows of the Building.

RULE 8. The water and wash closets and other plumbing fixtures shall not be used
for any purposes other than those for which they were constructed, and no
sweepings, rubbish, rags, or other substances shall be thrown therein. All
damages resulting from any misuse of the fixtures shall be borne by the Tenant.

RULE 9. No bicycle or other vehicle, and no animal (except for seeing eye dogs)
shall be brought into the offices, halls, corridors, elevators, or any other
parts of said Building, by the Tenant, its agents or employees.

 

B1



--------------------------------------------------------------------------------

RULE 10. Sidewalks, doorways, vestibules, halls, stairways, and similar areas
shall not be obstructed nor shall refuse, furniture, boxes or other items be
placed therein by Tenant or its officers, agents, servants, and employees, or
used for any purpose other than ingress and egress to and from the Leased
Premises, or for going from one part of the Building to another part of the
Building.

RULE 11. The entrances, corridors, passages, stairways and elevators shall be
under the exclusive control of the Landlord and shall not be obstructed, or used
by the Tenant for any other purpose than ingress and egress to and from the
Leased Premises, except by normal use for receptionists.

RULE 12. Canvassing, soliciting and peddling in the Building is prohibited and
Tenant shall cooperate to prevent the same.

RULE 13. All office and other equipment of any electrical or mechanical nature
shall be placed by Tenant in Leased Premises in approved settings to absorb or
prevent any vibration, noise or annoyance.

RULE 14. There shall not be used in any space, or in the public halls of said
Building, either by any Tenant or by jobbers or others, in the delivery or
receipt of merchandise, any hand trucks, except those equipped with rubber tires
and safeguards. All deliveries must be made via the service entrance and service
elevator, when provided, during normal working hours. Landlord’s written
approval must be obtained after normal working hours.

RULE 15. No heating or cooling apparatus not owned and controlled by the
Landlord shall be used by Tenant unless approved by Landlord in writing.

RULE 16. No Tenant shall do or permit to be done on the Leased Premises or bring
or keep anything thereon, which shall in any way obstruct or interfere with the
rights of other tenants, or in any way injure or annoy them, or conflict with
the laws relating to fires, or with the regulations of the Fire Department, or
any part thereof, or conflict with any of the rules and ordinances of the Board
of Health. Tenants, their invitees and employees shall maintain order in the
Building, shall not make or permit any improper noise in Building or interfere
in any way with other tenants or those having business with them. No rooms shall
be occupied or used as sleeping or lodging apartments at any time without
permission of Landlord. No part of the Building shall be used or in any way
appropriated for gambling, immoral or other unlawful practices. No intoxicating
liquor or liquors shall be sold in the Building by Tenant without Landlord’s
permission.

RULE 17. Tenant shall not employ any persons other than the janitors of Landlord
(who will be provided with passkeys into the offices) for the purpose of
cleaning or taking care of Leased Premises. Tenant shall not cause unnecessary
labor by reason of carelessness and indifference to the preservation of good
order and cleanliness in the Leased Premises and in the Building.

RULE 18. Tenants and their employees shall not throw, sweep drop or otherwise
place any objects, dirt, refuse, or other substance out of the Leased Premises
into the corridors, stairwell, lobbies, elevators or other area in or about the
Building.

RULE 19. No painting shall be done, nor shall any alterations be made, to any
part of the building by painting up or changing any particulars, doors or
windows, nor shall there be any nailing, boring or screwing into the woodwork or
plastering, nor shall any connection be made to the electric wire or gas or
electric fixtures, without the consent in writing upon each occasion of Landlord
or its agent. All glass, locks and trimmings in or upon the doors and windows of
building shall be kept whole, and when any part thereof shall be broken, the
same shall immediately be replaced or repaired and put in order under the
direction and to the satisfaction of Landlord, or its agents, and shall be left
whole and in good repair. Tenant shall not deface building, the woodwork or the
walls of Leased Premises.

RULE 20. Landlord reserves all vending rights.

RULE 21. The requirements of the Tenant will be attended to only upon
application by telephone or in person at the office of the Building. Employees
of Landlord shall not perform any work or do anything outside of their regular
duties unless under special instructions from Landlord.

 

B2



--------------------------------------------------------------------------------

RULE 22. Each Tenant shall see that the doors of its Leased Premises are closed
and locked and that all water faucets, water apparatus and utilities are shut
off or turned off before Tenant or Tenant’s employees leave the Leased Premises,
so as to prevent waste and damage, and for any default or carelessness in this
regard, Tenant shall make good all injuries or damages sustained by other
tenants or occupants of the Building or Landlord. On multiple-tenancy floors,
all Tenants shall keep the doors to the Building corridors closed at all times
except for ingress and egress.

RULE 23. No curtains, draperies, blinds, shutters, shades, screens or other
coverings, hangings or decorations shall be attached to, hung or placed in, or
used in connection with any window of the Building without the prior written
consent of Landlord. In any event, with the prior written consent of Landlord,
such items shall be installed on the office side of Tenant’s standard window
covering and in no way shall be visible from the exterior of the Building.
Landlord will control all internal lighting that may be visible from the
exterior of the Building and shall have the right to change any unapproved
lighting, without notice to Tenant, at Tenant’s expense.

RULE 24. Tenant shall not do, or permit anything to be done in or about the
Building or bring or keep anything therein, that will in any way increase the
rate of fire or other insurance in the Building, or on property kept therein or
otherwise increase the possibility of fire or other casualty.

RULE 25. Tenant shall allow no drilling, jack hammering, punching or any other
interference with the floor slabs of the Building, nor shall Tenant allow live
loads to exceed 50 psf without the prior written consent of Landlord.

RULE 26. Tenant shall at all times during the term of this Lease have the
non-exclusive right to park automobiles in the outdoor parking area of the
Building during normal business hours (8:00 a.m. to 5:30 p.m.). Landlord shall
have the exclusive right to regulate and control parking areas and Tenant agrees
to conform to such reasonable rules and regulations as Landlord may establish.
Landlord may change the location of the parking lots on the land on which the
Building is situated. Furthermore, Landlord may designate the area within which
each car may be parked, and Landlord may change such designation from time to
time. Landlord reserves the right to adopt any regulations necessary to curtail
unauthorized parking, including the required use of “Parking Permits”. Landlord
shall not be responsible for Tenant’s or any other Tenant’s parking requirements
which exceed the number of spaces required by local authorities.

RULE 27. Landlord shall not be responsible to any tenant for the non-observance
or violation of any of these Rules and Regulations by any other Tenant(s).
Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular Tenant or Tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other Tenant or Tenants, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all of the Tenants of the Building.
Landlord reserves the right to make such other reasonable rules and regulations
as in his judgment may from time to time be needed for the safety, care and
cleanliness of Leased Premises, and for the preservation of good order therein.
Regulations shall be binding upon the parties hereto the same as if they had
been inserted at time of execution.

RULE 28. Landlord has designated this facility as a non-smoking building. No
smoking is allowed in the building, the Leased Premises, or the common areas of
the building. Smoking is permitted only in designated exterior locations.

 

B3



--------------------------------------------------------------------------------

EXHIBIT “C”

STANDARD SERVICE SPECIFICATIONS

UTILITIES. The Landlord shall provide the following: water from the regular
Building fixtures for drinking, lavatory, and toilet purposes; heating,
ventilation, and air conditioning and; electric power for the operation of desk
type business machines shall be furnished during normal business hours (Monday
through Friday, 8 a.m. to 5:30 p.m. and 8 a.m. to Noon on Saturdays, excluding
national holidays) under normal business operations. Normal business operations
is defined as a rated capacity no greater than .5 kilowatts per hour and/or
voltage other than 120/208 volts, single phase; lighting design load no greater
than two (2) watts per square foot. Collectively, Tenant’s equipment and
lighting shall not have an electrical design load greater than an average of
four (4) watts per square foot.

Occasional use for periods outside that noted above or for large business
machines or computers shall be construed as due cause for charging the Tenant
for its fair share of any such added costs at rates determined by Landlord which
shall be in accordance with any applicable laws and the Standard Service
Specifications contained herein.

If Tenant’s consumption of electrical services exceeds either the rated
capacities and/or design loads as noted above, Tenant shall remove such
equipment and/or lighting to achieve compliance within ten (10) days after
receiving notice from Landlord. Or upon receiving Landlord’s prior written
approval, such equipment and/or lighting may remain in the Leased Premises,
subject to the following:

1. Tenant shall pay for all costs of installation and maintenance of sub-meters,
wiring, air conditioning and other items required by Landlord, at Landlord’s
discretion, to accommodate Tenant’s excess design loads and capacities.

2. Tenant shall pay to Landlord, upon demand, the cost of the excess demand and
consumption of electrical service at rates determined by Landlord which shall be
in accordance with any applicable laws and the Standard Service Specifications
contained herein.

AIR CONDITIONING AND HEATING. The Leased Premises shall be maintained at a
temperature within standard government regulations, during normal business
hours, under normal business operations and in the absence of machines,
equipment, or devices which affect the temperature otherwise maintained in the
Leased Premises. Weekend, holiday or other additional consumption of power for
heating and cooling will be reimbursed by Tenant as additional rental, rates of
which will be determined by Landlord. Tenant shall not overload the HVAC system
beyond the services for which it was designed.

CLEANING. Janitorial services in the Leased Premises, based upon Landlord’s
cleaning specifications, Monday through Friday, excluding national holidays,
provided, however, if Tenant’s floor covering or other improvements require
special treatment, including buffing and/or waxing, Tenant shall pay the
additional cleaning cost attributable thereto as additional rent upon
presentation of a statement thereof by Landlord. Janitorial specifications
include spot (3” square) cleaning of carpeted areas on a normal basis, trash
removal, dusting of unobstructed table tops, etc. Janitorial specifications do
NOT include general shampooing or cleansing of carpet.

MAINTENANCE AND REPAIRS.

(A) Landlord shall repair and maintain in good order and condition, ordinary
wear and tear excepted, the roof, the outside walls, the structural portions of
the Premises, the elevators, the Building electrical system, the Common Area
plumbing, mechanical, fire protection, and HVAC systems servicing the Premises,
unless the repair or maintenance is caused by any acts or omissions of Tenant,
its employees, agents, or contractors (subject to the waiver of subrogation
provisions in the Insurance section of this Lease). Additionally, Landlord shall
only replace the building standard fluorescent light tubes in the Premises.
Tenant waives the provisions of any law, or any right Tenant may have under
common law, permitting Tenant to make repairs at Landlord’s expense or to
withhold rent or terminate this Lease based on any alleged failure of Landlord
to make repairs. Landlord shall not be liable to Tenant or any other party for
any loss or damage resulting from failure to perform any maintenance or repairs
under this section. Tenant shall look to its insurance coverages for
compensation for any loss or damage resulting from any failure of Landlord to
perform any maintenance under this section. All costs associated with the repair
and maintenance obligations of Landlord under this section shall be included in
and constitute Operating Expenses.

(B) Except as provided in Subsection A, Landlord shall have no maintenance
obligation concerning the Premises and no obligation to make any repairs or
replacements, in, on, or to the Premises. Tenant assumes the full and sole
responsibility for the condition, operation, repair, replacement, and
maintenance of the Premises, including all improvements, throughout the Lease
Term, except to the extent expressly set forth in Subsection A. Tenant shall

 

C1



--------------------------------------------------------------------------------

maintain the Premises in good repair and in a clean, attractive, first class
condition. Without limiting the generality of foregoing, Tenant shall repair,
replace, and maintain in good and operational order and condition the
nonstructural interior portions of the Premises, exterior and interior portions
of all doors and lock sets, door frames, and door checks, interior windows,
plate and window glass, floor coverings, wall coverings, decorations, furniture,
fixtures, equipment, and appliances and the electrical and mechanical systems
not considered Building Project standard that have been installed for the
exclusive use and benefit of Tenant such as additional HVAC equipment, hot water
heaters, electrical services for computers or similar items, and security or
telephone systems for the Premises. All replacements shall be of equal quality
and class to the original items replaced. Tenant shall not commit or allow to be
committed any waste on any portion of the Premises.

ACCESS. Limited access to the Building during other than normal business hours
shall be provided in such form, as Landlord deems appropriate. Landlord may
require those tenants requesting after hours access to the building to deposit a
sum of twenty-five dollars per security access card to partially reimburse
Landlord for the programming of such access cards. In the event a security card
is lost, the deposit for said card shall be forfeited by the Tenant and an
additional deposit in the same amount shall be paid by Tenant to Landlord for
the cost of programming and replacement of such access card. Landlord, however,
shall have no liability to Tenant, its employees, agents, invitees, or licensees
for losses due to theft, burglary or for damages done by unauthorized persons in
the Building and neither shall Landlord be required to insure against any such
losses. All persons entering or leaving the Building may be questioned by
Building or security personnel as to their business in the Building. Landlord
shall in no case be liable for damages for any error with regard to the
admission to or exclusion from the Building of any person. In the case of
invasion, mob, riot, public excitement or other circumstances rendering such
action advisable in Landlord’s opinion, Landlord reserves the right to prevent
access to the Building during the continuance of the same by such action as
Landlord may deem appropriate, including locking doors. Tenant shall cooperate
fully in Landlord’s efforts to maintain security in the Building and shall
follow all regulations promulgated by Landlord with respect thereto.

DIRECTORY. Landlord will maintain a directory for the Building which shall
display the name and location of the Tenant. Landlord will post on the directory
one name to be designated by the Tenant at no charge. All additional names which
the Tenant shall desire to put upon said directory must be first consented to by
Landlord, and, if so approved, a charge will be made for such additional listing
as prescribed by Landlord to be paid to Landlord by Tenant.

ADDRESS. Landlord shall have the right, exercisable without notice and without
liability to any Tenant, to change the name and/or street address of the
Building.

LANDLORD’S LIABILITY. The failure by Landlord to furnish any of these defined
services in whole or in part, or the interruption or termination of these
defined services in whole or part, resulting from causes beyond the reasonable
control of Landlord shall not render Landlord liable in any respect nor be
construed as an eviction of Tenant, nor work an abatement of rent, nor relieve
Tenant of the obligation to fulfill any covenant or agreement hereof. Should any
of the equipment or machinery used in the provision of such services for any
cause cease to function properly, Tenant shall have no claim for offset or
abatement of rent or damages on account of interruption in service resulting
therefrom.

 

C2



--------------------------------------------------------------------------------

Exhibit “D”

Furniture List (Suite 102)

 

Item:

  

Description:

   Piece(s):

Gray Speckled Work Table

   (6” x 2.6”) Foldable Table    1

Gray Speckled Work Table

   (4” x 2.6”) Foldable Table    2

Gray Chair

   Gray Executive High Back Chair w/ Rollers    1

Credenza

   (6” x 2”) Four Drawer Wooden Credenza    10

Wood File Cabinet

   (3” x 7 “-1/8 inch) Two Drawer Wooden File Cabinet    19

Wood Multi-Color Chair

   Wooden Multi-Color High Back Executive Chair w/ Rollers    8

Wood Multi-Color Chair

   Wooden Multi-Color Low Back Chair    26

Red Short Back Chair

   Red Short Back Chair    2

Red High Back Chair

   Red High Back Executive Chairs w/ Rollers    14

Receptionist Desk

   (6.6” x 2” x 5.6” x 2.6”) “L” Shaped Desk    1

Metal File Cabinet

   (4.5” x 3”) Dark Gray Four Drawer Metal Filing Cabinet    3

Small Desk

   (5”x 2.6”) Small Wooden Desk    1

Round Table

   (3” x 4”) Wooden Round Table w/ Metal Stand    1

Small Side Table

   (17.5 inches x 22 inches) Small Wooden Side Table    2

Wood Desk

   (6” x 3”) Five Drawer Wooden Desk    12

Blue High Back Chair

   Blue High Back Executive Chair w/ Rollers    1

Book Shelf

   Wooden Book Shelf ( 6 Shelves)    1

Workstation Cubicles

   Workstations/ “L “ Shaped Cubicle Desks    10

 

D1